DETAILED ACTION

The Information Disclosure Statement(s) filed 05/09/2019, 09/09/2020, and 11/25/2020 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Foley et al. (WO 2016137982 A1).

Regarding claim 7, Foley teaches the invention discussed in claim 1, wherein the through-hole is formed as a plurality of through-holes, wherein the extension member is provided in a number corresponding to the number of the through-holes (depicted in Figures 1 and 2).
Regarding claim 8, Foley teaches the invention discussed in claim 1, wherein a first electromagnet is disposed in the through-hole, and a second electromagnet is disposed in the extension member, wherein a magnetic field of the first electromagnet and the second electromagnet is controlled to control a takeoff or landing speed of the drone or wirelessly charge the drone (Col. 12, line 13-Col 13, line 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (WO 2016137982 A1).
Regarding claim 2, Foley teaches the invention discussed in claim 1, wherein a magnetic body is disposed on a surface of the through-hole (as depicted in Figure 7), and the extension member is formed 
Regarding claim 3, Foley teaches the invention discussed in claim 1, wherein a conductor element is disposed on a surface of the through-hole (Col. 12, lines 5-12), and a magnetic body is disposed on a surface of the extension member (Col. 13, lines 11-15), wherein the eddy current is generated between the magnetic body and the conductor element (Col. 12, line 13-Col 13, line 19). As noted in the response to claim 2, an eddy current would be induced by the conductor passing over a magnet per Faraday’s law of induction despite not being explicitly stated in Foley. Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further define the conductor’s used in Foley as a non-ferrous conductor, as it is well known in the art that non-ferrous conductors are incredibly malleable and would be easier to mold into the inner surface of a through-hole found in Foley’s UAV collar, or on the outer surface of Foley’s extension member.
Regarding claim 4, Foley teaches the invention discussed in claims 2 and 3, wherein the drone includes: a main body including the through-hole (depicted in Figures 1 and 2); and a thruster provided outside the main body (Figures 1 and 2 depicts a plurality of propulsion devices to generate thrust); wherein the landing stand includes a landing pad (Figure 2, element 26. Figures 5 and 6, element 30. Col. 
Regarding claim 5, Foley teaches the invention discussed in claim 4, comprising: a plurality of drones (Figure 27 teaches a plurality of drone domes 180 in a drone takeoff and landing zone. Col. 53 line 19- Col. 54, line 20 teaches that the landing zone comprises a plurality of landing stands, each stand enclosed in a drone dome and a control system to coordinate landing and launching of UAVs), wherein a length of the extension member is set to be greater than a total height of the drones (as depicted in Figures 1 and 2), and the extension member passes through respective through-holes of the drones (depicted in Figure 2). Foley fails to explicitly teach the drones are stacked in sequential order on the landing stand. However, it would have been obvious to one of ordinary skill in the art to stack a plurality of drones on the same landing stand in order to preserve space in the drone takeoff and landing zone, since it has been held that mere duplication of working parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.
Regarding claim 6, Foley teaches the invention discussed in claim 4, wherein the landing stand further includes: a cover provided on the landing pad to protect drones stacked on the landing stand (Figure 25 depicts the interior of the drone dome mentioned in the response to claim 5. Drone dome is further explained in Col. 50, line 15-Col. 52, line 15).

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (WO 2016137982 A1) in view of Dae et al (CN 103545857 A).
Regarding claim 9, Foley teaches the invention discussed in claim 8, wherein each of the first electromagnet and the second electromagnet is disposed to form a radial magnetic field in a direction vertical to a length direction of the through-hole and the extension member (obvious despite not being explicitly stated for the electromagnet surrounding the collar/sleeve as the magnet would form a radial magnetic field surrounding the vertical axis relative to the length direction), respectively, wherein a polarity of the first electromagnet and the second electromagnet is controlled to increase the takeoff speed 
Regarding claim 10, Foley teaches the invention discussed in claim 8, wherein each of the first electromagnet and the second electromagnet is disposed to form an axial magnetic field in a direction horizontal to a length direction of the through-hole and the extension member (obvious despite not being explicitly stated for the electromagnets disposed on the extension member as the magnet would form an axial magnetic field horizontal to a length direction of the extension member), respectively, wherein a polarity of the first electromagnet and the second electromagnet is controlled to increase the takeoff speed of the drone when the drone takes off from the landing stand, or to decrease the landing speed of the drone when the drone lands on the landing stand (Col. 12, line 13-Col 13, line 19). Foley fails to explicitly teach the drone is wirelessly charged by magnetic induction between the first electromagnet and the second electromagnet. Examiner believes the obviousness response to claim 9 similarly satisfies the limitations of this claim. 
	
s 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (WO 2016137982 A1) in view of Fujita (WO 2017145485 A1).
Note: An English translation for Fujita can be found in Fujita (US 20180370653 A1) as both documents stem from PCT/JP2016/085911. For sake of ease, Examiner’s citations for Fujita will come from the US document.

Regarding claim 16, Foley teaches a drone takeoff and landing system, comprising: a landing module including a through-hole (Figures 1 and 2, elements 16); and a landing stand including a landing pad (Figure 2, element 26. Figures 5 and 6, element 30. Col. 14, lines 12-21) and an extension member (Figures 1 and 2, elements 22) provided on one surface of the landing pad and configured to pass through the through-hole (depicted in Figure 2), wherein, in a case in which the landing module is attached to the drone, an eddy current or a magnetic field is generated between the through-hole and the extension member when the extension member passes through the through- hole, to control a speed of the drone or wirelessly charge the drone (Col. 12, line 13-Col 13, line 19). Foley fails to explicitly teach that the landing module is attachable to or detachable from the drone. However, Fujita teaches a similar drone takeoff and landing system comprising a landing module including a through-hole (Figures 1-4, elements 23 and 24), and ¶ [0042] of Fujita teaches that the landing module is connected via connectors 34, and that the landing module is attached to the rotor blades 33 and disposed at diagonal positions with respect to a center of the flight vehicle. It would have been obvious to one of ordinary skill in the art to modify Foley with the connectors of Fujita such that the UAV landing module was attachable to the drone, in order to facilitate positioning the landing module outside of the rotor blades such that the interference between the extension members and the rotor blades is reduced (as taught by ¶ [0020] of Fujita). 
Regarding claim 17, Foley as modified by Fujita teaches the invention discussed in claim 16, wherein the landing module includes: a plurality of pass-through members each including a through-hole (Foley Figures 1 and 2, elements 16/ Fujita Figures 1-4, elements 23 and 24); and a connection member (Fujita, elements 34) configured to connect the pass-through members and attachable to the drone (¶ 
Regarding claim 19, Foley as modified by Fujita teaches the invention discussed in claim 16, wherein a magnetic body or an electromagnet is disposed in one of the through-hole and the extension member and a conductor is disposed in the other, wherein the eddy current is generated between the magnetic body or the electromagnet, and the conductor, and magnetic braking or wireless charging occurs in the drone (Col. 12, line 13-Col 13, line 20 of Foley teaches that through-holes and the extension members may contain both magnets, electromagnets, and conductors as a means of conducting magnetic braking, landing, and launching, in addition to wirelessly charging the drone. Generation of an eddy current is obvious as it would be induced when the through-hole passed over the extension member per Faraday’s law of induction). Foley fails to explicitly teach that the conductor is a non-ferrous conductor. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further define the conductor’s used in Foley as a non-ferrous conductor, as it is well known in the art that non-ferrous conductors are incredibly malleable and would be easier to mold into the inner surface of a through-hole found in Foley’s UAV collar, or on the outer surface of Foley’s extension member.
Regarding claim 20, Foley as modified by Fujita teaches the invention discussed in claim 16, wherein a first electromagnet is disposed in the through-hole, and a second electromagnet is disposed in the extension member, wherein a magnetic field of the first electromagnet and the second electromagnet is controlled to control a takeoff or landing speed of the drone or wirelessly charge the drone (Examiner believes the response to claim 19 satisfies the limitations for this claim).



Allowable Subject Matter
Claims 11-15 contain allowable subject matter. 
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record failed to disclose either alone or in combination a drone takeoff and landing system, comprising: a drone including a through-hole; and a landing stand including a landing pad and an extension member provided on  one surface of the landing pad and configured to pass through the through-hole, wherein the through-hole is formed on a side surface of a main body of the drone such that one surface of the through-hole is opened in a direction towards an outside of the main body, the extension member of the landing stand is configured to move vertically from the landing pad, and configured to move selectively upwards or downwards when the drone takes off or lands, and when the extension member passes through the through-hole of the drone, an eddy current is generated between the through-hole and the extension member, and magnetic braking or wireless charging occurs in the drone. Further, the prior art of record failed to disclose either alone or in combination the connection member discussed in previously rejected claims formed of an elastic material such that a length thereof is adjustable, or a length of the connection member is adjustable through screw tightening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644